NO. 12-17-00351-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DARIEN DONIE WILSON,                            §      APPEAL FROM THE 7TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Darian Wilson appeals the trial court’s assessment of court costs following the revocation
of his community supervision. In one issue, he argues that some of the court costs imposed on
him are not supported by sufficient evidence. We affirm.

                                         BACKGROUND
       Appellant was charged by indictment with burglary of a building. Pursuant to a plea
agreement with the State, Appellant pleaded “guilty.” The trial court found Appellant “guilty” as
charged and sentenced him to imprisonment for two years, but suspended Appellant’s sentence
and placed him on community supervision for five years.
       Thereafter, the State filed a motion to proceed to final adjudication alleging that
Appellant violated certain terms and conditions of his community supervision. At the hearing on
the State’s motion, Appellant pleaded “true” to the allegations. Ultimately, the trial court found
the allegations in the State’s motion to be “true,” revoked Appellant’s community supervision,
and sentenced him to imprisonment for nine months. This appeal followed.

                                         COURT COSTS
       In his sole issue, Appellant argues that we should modify the trial court’s judgment and
withdrawal order to remove certain court costs.       Specifically, Appellant contends that the
evidence does not support his obligation to pay court costs for “DNA Test Fee - Sexual
Offense.”
Standard of Review and Applicable Law
       A challenge to the sufficiency of the evidence supporting court costs is reviewable on
direct appeal in a criminal case. See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App.
2011). We measure sufficiency by reviewing the record in the light most favorable to the award.
Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Cardenas v. State, 403 S.W.3d
377, 382 (Tex. App.–Houston [1st Dist.] 2013, no pet.). Requiring a convicted defendant to pay
court costs does not alter the range of punishment, is authorized by statute, and is generally not
conditioned on a defendant’s ability to pay. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (West
2006); Armstrong, 340 S.W.3d at 767; see also Johnson v. State, 405 S.W.3d 350, 353 (Tex.
App.–Tyler 2013, no pet.).
Discussion
       Where an appellant fails to file a notice of appeal within thirty days of being placed on
community supervision, an appeal raising issues concerning court costs after final adjudication is
not timely with respect to the court costs that were assessed in the order of deferred adjudication.
See Perez v. State, 424 S.W.3d 81, 85 (Tex. Crim. App. 2014); see also Wiley v. State, 410
S.W.3d 313, 318 (Tex. Crim. App. 2013) (defendant whose community supervision was revoked
forfeited challenge to the court appointed attorney fees as court costs by failing to bring direct
appeal from order originally imposing community supervision); Manuel v. State, 994 S.W.2d
658, 661–62 (Tex. Crim. App. 1999).
       In the instant case, when Appellant pleaded “guilty,” received a probated sentence, and
was placed on community supervision, he expressly waived in writing his right to appeal. The
record further reflects that Appellant acknowledged in writing his obligation to pay court costs as
a condition of his community supervision. When the trial court sentenced Appellant, it informed
him that he would be responsible for repaying court costs. Moreover, the trial court’s judgment
of conviction sets forth the amount of court costs at $539.00. Thus, we conclude that Appellant
waived his right to appeal the assessment of the costs at issue. See Perez, 424 S.W.3d at 85;
Wiley, 410 S.W.3d at 318; see also Salinas v. State, No. 12-17-00230-CR, 2018 WL 268887, *2
(Tex. App.–Tyler Jan. 3, 2018, no pet.) (mem. op., not designated for publication). Appellant’s
sole issue is overruled.



                                                 2
                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.


                                                                 GREG NEELEY
                                                                    Justice



Opinion delivered March 21, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 21, 2018


                                         NO. 12-17-00351-CR


                                     DARIEN DONIE WILSON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1280-16)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.